DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1, 3-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic device comprising a semiconductor memory, the semiconductor memory comprising: wherein a lower surface of the air gap is located at a height equal to or greater than upper surfaces of the plurality of memory cells, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kim (USPGPUB DOCUMENT: 2020/0052038) discloses in Fig. 13, see modified figure in office action, an electronic device comprising a semiconductor memory[0046 of Kim], the semiconductor memory[0046 of Kim] comprising:
a plurality of lower lines(110) disposed over a substrate(101)[0035] and  extending in a first direction(in/out of page);
a plurality of upper lines(120/120L)[0037] disposed over the lower lines and extending in a second direction(left/right) crossing the first direction(in/out of page);

an air gap(lower AG in Fig 13)[0089] extending in the second direction(left/right) but does not disclose wherein a lower surface of the air gap is located at a height equal to or greater than upper surfaces of the plurality of memory cells.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 13, 15-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic device comprising a semiconductor memory, the semiconductor memory comprising: wherein a lower surface of the first air gap is located at a height equal to or greater than an upper surface of at least one of the first memory cells, and a lower surface of the second air gap is located at a height equal to or greater than an upper surface of at least one of the second memory cells, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kim (USPGPUB DOCUMENT: 2020/0052038) discloses in Fig. 13, see modified figure in office action, an electronic device comprising a semiconductor
memory, the semiconductor memory[0046 of Kim] including a plurality of stacked
structures stacked over a substrate(101)[0035], wherein a first stacked structure of the plurality of stacked structures comprises:
a plurality of first lower lines(110) extending in a first direction(in/out of page);
 a plurality of first upper lines(bottom 120 of 120L)[0037] formed over the first lower

a plurality of first memory cells(MCL1/140-1)[0091,0095] disposed between the first lower lines(110) and the first upper lines(bottom 120 of 120L)[0037] at intersection regions
of the first lower lines(110) and the first upper lines(bottom 120 of 120L)[0037]; and
a first air gap(lower AG in Fig 13)[0089] extending in the second direction(left/right), and a second stacked structure comprising:   a plurality of second lower lines(top 120 of 120L)[0037] extending in the second direction;
a plurality of second upper lines(130) formed over the second lower lines(top 120 of 120L)[0037] and extending in the first direction(in/out of page);
a plurality of second memory cells(MCL2/140-2)[0091,0095] disposed between the    second lower lines(top 120 of 120L)[0037] and the second upper lines(149-2)[0096] and overlapping
intersection regions of the second lower lines(top 120 of 120L)[0037] and the second upper lines(149-2)[0096]; and
a second air gap(upper AG in Fig 13)[0089] and extending in the first direction(in/out of page) but does not disclose wherein a lower surface of the first air gap is located at a height equal to or greater than an upper surface of at least one of the first memory cells, and a lower surface of the second air gap is located at a height equal to or greater than an upper surface of at least one of the second memory cells.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819